DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.
This Action is in response to communications filed 04/28/2021.
Claims 1, 3, 10-11, 18, and 20 have been amended.
Claims 1-24 are pending.
Claims 1-24 are rejected.

Response to Arguments
In Remarks filed on 04/28/2021, Applicant substantially argues:
The applied references fail to disclose the limitation of claims 1, 10, and 18 of “to maintain data coherence for the cache line wherein the cache line in the near memory is maintained with directory state while the cache line in the far memory is maintained without directory state” which is intended to represent a hybrid approach to performing cache coherence as using directory-based and snoopy-based techniques. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments. 
The applied references fail to disclose the limitations of respective dependent claims 2-9, 11-7, and 19-24 by virtue of dependency on claims 1, 10, and 18 for the reasons identified above. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated April 28, 2021.

Claim Rejections - 35 USC § 103

Claims 1-4, 10-12, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moga et al. (US 9,418,009) in view of Blankenship (US 2016/0283112) and further in view of Conway (US 7,373,466).

Regarding claim 1, Moga discloses a processor comprising: one or more cores, each comprising cache; a cache home agent (CHA) coupled to the cache ([Col. 1 ln. 66-Col. 2 ln. 4] FIG. 2 shows a multicore processor 210_1 that is part of a larger multiprocessor computing system 200. As observed in FIG. 2, the multicore processor 210_1 includes a plurality of processing cores 201_1 through 201_N interconnected to a set of distributed cache home agents (CHAs) 209_1 through 209_N.); and a near memory controller coupled to the CHA, to near memory, and to a far memory controller (Figure 2, Memory controller 205 which is connected to both the near and far memory wherein the near memory is noted to be a DRAM cache for the far memory), wherein the near memory controller is to: receive a first memory read operation from the CHA directed at a first memory address ([Col. 3 ln. 18-20] In operation, for any read or write request, the memory controller 205 will perform a read into near memory to see if the cache line to which the request pertains is cached there.); detect a miss for the first memory address at the near memory; issue, in response to detection of the miss, a second memory read operation to the far memory controller to retrieve a cache line, comprising first data, from the first memory address of far memory; receive the cache line from the far memory controller in response to completion of the second memory read operation ([Col. 3 ln. 28-32] If the requested cache line is not found in near memory (near memory cache miss), in the case of a read, the controller 205 reads the cache line from far memory 213_1, sends a copy of the cache line to the requestor and writes the cache line into near memory 212_1.). The Examiner notes that the memory controller may perform the functions of the near memory controller and far memory controller in a combined fashion for communicating between the memories and the cache home agent. Moga does not explicitly disclose and send the cache line to the CHA with a forced change to a directory state of the cache line at the CHA, the forced change to cause the CHA to snoop remote sockets to maintain data coherence for the cache line to maintain data coherence for the cache line, wherein the cache line in the near memory is maintained with directory state while the cache line in the far memory is maintained without directory state. Regarding the forced change causing snooping limitation, Blankenship discloses “[0153] The directory bits can reflect the directory state in the remote sockets and can be used to determine whether remote snoops should be performed. In some implementations, local agents can possess copies of the cache lines and read requests from local agents can typically cause a transition of the directory state to an invalid ("I"), or " clean," state. [0154] As an example, in the illustration of FIG. 16B, a read request 1610 can result in a copy 1630 being retrieved (at 1620) by the buffer chip 1315 memory controller and forwarded (at 1640) (over a buffered memory link) to a host 1305. In this example, the directory state of the cache line 1630 at the time the request 1610 is received can be "A". The directory state can be encoded in directory state bits 1635. Upon receiving the cache line 1630, the host 1305 may change the directory state.” Herein it is noted that the directory state may be changed upon cache line access and remote snoops performed based on directory state. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the directory state changes of Blankenship with the memory and caching provided by Moga to maintain cache coherency while reading and writing data (Blankenship [0059]). Moga and Blankenship do not explicitly disclose wherein the cache line in near memory is maintained with directory state and the cache line in far memory is [Col. 8 ln. 48-59] and [Col. 9 ln. 64 – Col. 10 ln. 8] and [Col. 11 ln. 62-67] “[Col. 8 ln. 48-59] Coherency control circuit 64 is additionally configured to maintain directory entries for certain data blocks. As discussed above, these directory entries are stored within designated locations of cache memory subsystem 52 and/or cache memory subsystem 56. For this purpose, coherency control circuit 64 may include an interface to the cache memory subsystem(s). Coherency control circuit 64 may determine if probes are required for a command based upon the type of command and based upon the presence of a directory entry for the address specified by the command. The directory entries may contain various coherency information, depending upon the implementation. [Col. 9 ln. 64 – Col. 10 ln. 8] In one embodiment of computer system 10, directory entries are used to track blocks which are in Modified, Owned or Exclusive states. The presence of a directory entry implies that the block is cached. It is noted that the states E and M may be indistinguishable outside a processor core and corresponding cache memory subsystem since a processor may silently transition a block from Exclusive to Modified. Thus, in such an embodiment, a directory entry may include either a state O (Owned), a state ME (Modified/Exclusive) or a state I (Invalid). The absence of a directory entry implies the block is either shared or invalid in the various cache memory subsystems. [Col. 11 ln. 62-67] It is noted that the specific coherency activities that may be invoked (e.g, probe commands and responses) in response to a given transaction may depend upon the specific coherency scheme employed and the information contained in a corresponding directory entry, if any. Various specific directory-based protocols are possible.” Furthermore it is disclosed in [Col. 15 ln. 19-30] “In the illustrated embodiment, several directory states may be defined for globally Shared data: as described above, the absence of a directory entry or an invalid directory entry may imply that the corresponding cache data block is shared in at least one cache; such an instance may also imply that the data is uncached.” Herein it is disclosed by Conway that cache lines stored in remote caches may not have directory state information maintained thereby indicating that the requested cache line is stored remotely. Other 
Regarding claim 2, Moga further discloses the processor of claim 1, further comprising the far memory controller to: retrieve the cache line from the far memory in response to the second memory read operation; and send the cache line to the near memory controller ([Col. 3 ln. 28-32]). Herein it is disclosed that upon being unable to read the requested data from cache, another read is issued to far memory for the data to then be written into cache.
Regarding claim 3, Blankenship further discloses the processor of claim 1, wherein the directory state comprises an "any" (A) state, and wherein the CHA is to snoop the remote sockets of a multi-socket system for the cache line to maintain data coherence for the cache line ([0154] and Table 6). Herein remote snooping is disclosed when determined to be necessary. Table 6 further details the “A” state to represent an “Any” state as claimed.
Regarding claim 4, Blankenship further discloses the processor of claim 1, wherein the near memory controller is further to: write the cache line to the near memory; and update directory bits in the cache line to a directory state consistent with a read opcode of the first memory read operation ([0153-0154]). Herein it is identified that the directory state of the cache line may be changed from “A” to “S” dependent upon the result of the snoop operation following access to the requested data. This would be consistent to the read opcode as now both the far and near memory contain the data thereby resulting in a shared state as represented by “S”.
Regarding claim 10, Moga discloses a method comprising: receiving, by a near memory controller of a processing system, a first memory read operation from a cache home agent (CHA) directed at a first memory address ([Col. 3 ln. 18-20]); detecting, by the near memory controller, a miss for the first memory address at near memory of a two-level memory system; issuing, by the near memory controller in response to detection of the miss, a second memory read operation to a far memory controller to retrieve a cache line, comprising first data, from the first memory address of far memory; receiving, by the near memory controller, the cache line from the far memory controller in response to completion of the second memory read operation ([Col. 3 ln. 28-32]). The Examiner notes that the memory controller may perform the functions of the near memory controller and far memory controller in a combined fashion for communicating between the memories and the cache home agent. Moga does not explicitly disclose and sending, by the near memory controller, the cache line to the CHA with a forced change to a directory state of the cache line at the CHA, the forced change to cause the CHA to snoop remote sockets to maintain data coherence for the cache line, wherein the cache line in the near memory is maintained with directory state while the cache line in the far memory is maintained without directory state. Regarding the forced change causing snooping limitation, Blankenship discloses “[0153-0154]”.  Moga and Blankenship do not explicitly disclose wherein the cache line in near memory is maintained with directory state and the cache line in far memory is maintained without directory state. Regarding this limitation, Conway discloses in [Col. 8 ln. 48-59] and [Col. 9 ln. 64 – Col. 10 ln. 8] and [Col. 11 ln. 62-67] and furthermore in [Col. 15 ln. 19-30] that cache lines stored in remote caches may not have directory state information maintained thereby indicating that the requested cache line is stored remotely. Furthermore, it is noted that the presence of a directory entry may direct whether or not probes are performed for coherency purposes; herein the term probe is used to indicate snooping as discussed in [Col. 1 ln. 33-47]. Claim 10 is rejected on a similar basis as the rejection of claim 1.
Regarding claim 11, Moga and Blankenship further disclose the method of claim 10, wherein the directory state comprises an "any" (A) state (Blankenship [0154] and Table 6), the method further comprising: retrieving, by the far memory controller, the cache line from the far memory in response to the second memory read operation; sending, by the far memory controller, the cache line to the near memory controller (Moga [Col. 3 ln. 28-32]); and snooping, by the CHA, the remote sockets of a multi-socket system for the cache line to maintain data coherence for the cache line (Blankenship [0154] and Table 6). Claim 11 is rejected on a similar basis as in the rejections of claims 2 and 3.
Regarding claim 12, Blankenship further discloses the method of claim 10, further comprising: writing, by the near memory controller, the cache line to the near memory; and updating, by the near memory controller, directory bits in the cache line to a directory state consistent with a read opcode of the first memory read operation ([0153-0154]). Claim 12 is rejected on a similar basis as the rejection of claim 4.
Regarding claim 18, Moga discloses a multi-socket system comprising: system memory comprising near memory and far memory; and a socket coupled to the system memory, the socket comprising: one or more cores, each having cache; a cache home agent (CHA) coupled to the cache ([Col. 1 ln. 66-Col. 2 ln. 4]); a far memory controller coupled to the far memory; and a near memory controller coupled to the CHA, to the near memory, and to the far memory controller (Figure 2, Memory controller 205 which is connected to both the near and far memory wherein the near memory is noted to be a DRAM cache for the far memory), wherein the near memory controller is to: receive a first memory read operation from the CHA directed at a first memory address ([Col. 3 ln. 18-20]); detect a miss for the first memory address at the near memory; issue, in response to detection of the miss, a second memory read operation to the far memory controller to retrieve a cache line, comprising first data, from the first memory address of the far memory; receive the cache line from the far memory controller in response to completion of the second memory read operation ([Col. 3 ln. 28-32]). The Examiner notes that the memory controller may perform the functions of the near memory controller and far memory controller in a combined fashion for communicating between the memories and the cache home agent. Moga does not explicitly disclose and send the cache line to the CHA with a forced change to a directory state of the cache line at the CHA, the forced change to cause the CHA to snoop remote sockets to maintain data coherence for the cache line, wherein the cache line in the near memory is maintained with directory state while the cache line in the far memory is maintained without directory state. Regarding the forced change causing snooping limitation, Blankenship discloses “[0153-0154]”.  Moga and Blankenship do not explicitly disclose wherein the cache line in near memory is maintained with directory state and the cache line in far memory is maintained without directory state. Regarding this limitation, Conway discloses in [Col. 8 ln. 48-59] and [Col. 9 ln. 64 – Col. 10 ln. 8] and [Col. 11 ln. 62-67] and furthermore in [Col. 15 ln. 19-30] that cache lines stored in remote caches may not have directory state information maintained thereby indicating that the requested cache line is stored remotely. Furthermore, it is noted that the presence of a directory entry may direct whether or not probes are performed for coherency purposes; herein the term probe is used to indicate snooping as discussed in [Col. 1 ln. 33-47]. Claim 18 is rejected on a similar basis as the rejection of claim 1.
Regarding claim 19, Moga further discloses the multi-socket system of claim 18, wherein the far memory controller is to: retrieve the cache line from the far memory in response to the second memory read operation; and send the cache line to the near memory controller ([Col. 3 ln. 28-32]). Claim 19 is rejected on a similar basis as the rejection of claim 2.
Regarding claim 20, Blankenship further discloses the multi-socket system of claim 18, wherein the directory state comprises an "any" (A) state, and wherein the CHA is to snoop the remote sockets of a multi-socket system for the cache line to maintain data coherence for the cache line ([0154] and Table 6). Claim 20 is rejected on a similar basis as the rejection of claim 3.
Regarding claim 21, Blankenship further discloses the multi-socket system of claim 18, wherein the near memory controller is further to: write the cache line to the near memory; and update directory bits in the cache line to a directory state consistent with a read opcode of the first memory read operation ([0153-0154]). Claim 21 is rejected on a similar basis as the rejection of claim 4.

Claims 5-9, 13-17, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Moga in view of Blankenship and further in view of Conway and still further in view of Kumar et al. (US 2019/0042429).

Regarding claim 5, Moga, Blankenship, and Conway do not explicitly disclose the processor of claim 4, wherein the cache line written to the near memory further comprises a pair of metadata bits comprising: a first bit to indicate whether the first data in the cache line is dirty; and a second bit to indicate whether the directory bits are dirty. Regarding this limitation, Kumar discloses “[0016] One or more cache lines may be used to couple processor 1 102 to memory 1 142. Each line in memory 1 142 may include one or more directory bits (Dir bit) 202, 204, . . . 206. In an embodiment, the directory bits may be part of the ECC bits of ECC 1 logic 148, and each directory bit may indicate a coherency status, such as clean or dirty, for a cache line. In embodiments of the present invention, the directory bits may be used to implemented directory-based cache coherence for the computing system. Directory bits may be used to avoid snoops entirely if the directory is clean (e.g., no other processor is caching the data associated with the cache lines).” Herein it is noted that multiple metadata bits may be stored with the cache line. It is indicated that the bits may indicated coherency status for the cache line as well as the directory. In this manner, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cache line may contain the respective metadata bits for maintaining coherency between memories (Kumar [0017]). Moga, Blankenship, Conway, and Kumar are analogous art because they are from the same field of endeavor of managing cache coherency.
Regarding claim 6, Moga and Kumar further disclose the processor of claim 5, wherein, to evict the cache line, the near memory controller is further to: determine that the first bit of the pair of metadata bits indicates that the first data is clean; and not issue a memory write operation to write the first data back to the far memory (Moga [Col. 3 ln. 60 – Col. 4 ln. 2] Cache lines can and will be evicted from near memory 212_1, however. For example, if a read request is received by controller 205 for a cache line having a different system memory address than the address of a cache line in near memory having a sibling in an M/E state in a system level cache but that still maps to the same location in near memory 212_1, a near memory cache miss will result. The cache line in near memory 212_1 will be evicted from near memory 212_1 and written further back to far memory 213_1 if the line is modified in NM. and Kumar [0016]). In this manner, modified lines would be marked as “dirty” by the bits 
Regarding claim 7, Blankenship and Kumar further disclose the processor of claim 5, wherein the near memory controller is further to: receive a memory write operation from the CHA directed to the first memory address; determine whether the memory write operation is a directory-only write or includes a data write; and in response to being a directory-only write, set the second bit, but not the first bit, of the pair of metadata bits, which avoids a write-back to the far memory (Blankenship [0157] Likewise, the home agent can include logic to determine when it should writeback (or otherwise communicate) updated directory state bits to facilitate updating of the cache line's directory state as recorded in memory, or whether the home agent can forego any such communication based on an understanding that the separate memory controller will perform these updates directly. And Kumar [0016]). In this manner when it is determined it is unnecessary to write back the updated directory state bits, the corresponding bits as recorded in Kumar would be set to clean and therefore not written back. The Examiner notes that the claim refers to “set[ting]” the second bit, but not specifically to an explicit value. Therefore under broadest reasonable interpretation of the claim language, the bit may be set to any value.
Regarding claim 8, Blankenship and Kumar further disclose the processor of claim 7, wherein, to determine that the memory write operation is the directory-only write, the near memory controller is to determine that an update to the directory bits is necessary based on a current directory state read from the near memory and on an opcode received in the first memory read operation, and wherein the near memory controller is further to clear the second bit of the pair of metadata bits to indicate the first data is clean ([0157] The memory controller can identify the type of the read request and the source of the request based on fields of the read request and conclude, from this information, what the directory state will change to. The memory controller can preemptively change the directory state bits of the cache line copy in memory by writing (at 1645) a new copy of the cache line with the new directory state bits (1635b) to memory (at 1665) to reflect the change that the home agent will make to the directory state (at 1660). The memory controller of the buffer chip 1315 can thus be equipped with logic to determine whether a directory state change can be predicted from a particular read request type from a particular caching agent while the cache line is in a particular directory state. And Kumar [0016]). Herein it is noted that the controller may implicitly derive updates to directory bits based on the type and source of request and current directory state. In this manner, the directory bits would not need to be written back and may be set to clean.
Regarding claim 9, Blankenship and Kumar further disclose the processor of claim 7, wherein, to determine that the memory write operation is the directory-only write, the near memory controller is to receive a direct indication of the directory-only write in the memory write operation from the CHA, wherein the direct indication is based in part on a previous indication received by the CHA from the near memory controller, in response to the first memory read operation, that the first bit indicated the first data was clean (Blankenship [0157] The memory controller can likewise determine whether it should wait and rely on a communication from the home agent to identify an unpredictable change to the directory state. Likewise, the home agent can include logic to determine when it should writeback (or otherwise communicate) updated directory state bits to facilitate updating of the cache line's directory state as recorded in memory, or whether the home agent can forego any such communication based on an understanding that the separate memory controller will perform these updates directly. And Kumar [0016]). Herein it is indicated by the home agent that write back is not necessary through an explicit communication. In this manner, as disclosed by Kumar, the cache line may be set to clean and therefore not written back.
Regarding claim 13, Moga and Blankenship do not explicitly disclose the method of claim 12, wherein the cache line written to the near memory further comprises a pair of metadata bits comprising: a first bit to indicate whether the first data in the cache line is dirty; and a second bit to indicate whether the directory bits are dirty. Regarding this limitation, Kumar discloses “[0016].” Claim 13 is rejected on a similar basis as the rejection of claim 5.
Regarding claim 14, Moga and Kumar further disclose the method of claim 13, further comprising evicting the cache line, wherein evicting comprises: determining, by the near memory controller, that the first bit of the pair of metadata bits indicates that the first data is clean; and not issuing, by the near memory controller, a memory write operation to write the first data back to the far memory (Moga [Col. 3 ln. 60 – Col. 4 ln. 2] and Kumar [0016]). Claim 14 is rejected on a similar basis as the rejection of claim 6.
Regarding claim 15, Blankenship and Kumar further disclose the method of claim 13, further comprising: receiving, by the near memory controller, a memory write operation from the CHA directed to the first memory address; determining, by the near memory controller, whether the memory write operation is a directory-only write or includes a data write; and in response to being a directory-only write, setting, by the near memory controller, the second bit, but not the first bit, of the pair of metadata bits, which avoids a write-back to the far memory (Blankenship [0157] And Kumar [0016]). Claim 15 is rejected on a similar basis as the rejection of claim 7.
Regarding claim 16, Blankenship and Kumar further disclose the method of claim 15, wherein determining that the memory write operation is the directory-only write comprises determining, by the near memory controller, that an update to the directory bits is necessary based on a current directory state read from the near memory and on an opcode received in the first memory read operation, the method further comprising clearing, by the near memory controller, the second bit of the pair of metadata bits to indicate the first data is clean (Blankenship [0157] And Kumar [0016]). Claim 16 is rejected on a similar basis as the rejection of claim 8.
Regarding claim 17, Blankenship and Kumar further disclose the method of claim 15, wherein determining that the memory write operation is the directory-only write comprises receiving, by the near memory controller, a direct indication of the directory-only write in the memory write operation from the CHA, the direct indication being based in part on a previous indication received by the CHA from the near memory controller, in response to the first memory read operation, that the first bit indicated the first data was clean (Blankenship [0157] And Kumar [0016]). Claim 17 is rejected on a similar basis as the rejection of claim 9.
Regarding claim 22, Moga and Blankenship do not explicitly disclose the multi-socket system of claim 21, wherein the cache line written to the near memory further comprises a pair of metadata bits comprising: a first bit to indicate whether the first data in the cache line is dirty; and a second bit to indicate whether the directory bits are dirty. Regarding this limitation, Kumar discloses “[0016].” Claim 22 is rejected on a similar basis as the rejection of claim 5.
Regarding claim 23, Moga and Kumar further disclose the multi-socket system of claim 22, wherein, to evict the cache line, the near memory controller is further to: determine that the first bit of the pair of metadata bits indicates that the first data is clean; and not issue a memory write operation to write the first data back to the far memory. (Moga [Col. 3 ln. 60 – Col. 4 ln. 2] and Kumar [0016]). Claim 23 is rejected on a similar basis as the rejection of claim 6.
Regarding claim 24, Blankenship and Kumar further disclose the multi-socket system of claim 22, wherein the near memory controller is further to: receive a memory write operation from the CHA directed to the first memory address; determine whether the memory write operation is a directory-only write or includes a data write; and in response to being a directory-only write, set the second bit, but not the first bit, of the pair of metadata bits, which avoids a write-back to the far memory (Blankenship [0157] And Kumar [0016]). Claim 24 is rejected on a similar basis as the rejection of claim 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135